COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §                 No. 08-15-00341-CR
IN RE: JIMMY LEE SWEED,
                                                 §             ORIGINAL PROCEEDING
                  Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied.           We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.